Order entered April 19, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00406-CV

  MEDI-LYNX MONITORING, INC., MEDI-LYNX CARDIAC MONITORING, LLC,
                   ANDREW J. BOGDAN, Appellants

                                                 V.

AMI MONITORING, INC., SPECTOCOR, LLC, AND JOSEPH H. BOGDAN, Appellees

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-03634-2015

                                             ORDER
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart

       Before the Court is appellants’ Motion to Refer to Trial Court for Issuance of Order to

Show Cause, in which appellants state they wish to initiate proceedings to enforce the order that

is the subject of this interlocutory appeal.      Because the trial court’s order has not been

superseded, see TEX. R. APP. P. 29.2, 29.3, we refer this matter to the trial court to issue an order

to show cause, as appropriate, hear evidence and grant appropriate relief, if any.


                                                       /s/    CAROLYN WRIGHT
                                                              CHIEF JUSTICE